Exhibit 10.2

 

Execution Version

 

 

TRUST AGREEMENT

 

Dated as of July 31, 2020

 

among

 

DARAG BERMUDA LTD.

DARAG INSURANCE GUERNSEY LTD.

 

as Grantors,

 

AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS
HALLMARK SPECIALTY INSURANCE COMPANY
HALLMARK INSURANCE COMPANY
HALLMARK NATIONAL INSURANCE COMPANY

 

as Beneficiaries

 

and

 

THE BANK OF NEW YORK MELLON,

 

as Trustee

 



 

 

 

TABLE OF CONTENTS

 

PAGE

 

1.Representations and Warranties 1 2.Deposit of Assets to the Trust Accounts 2
3.Withdrawal of Assets from the Trust Accounts 3 4.Application of Assets 3
5.Redemption, Investment and Substitution of Assets 4 6.The Income Account 5
7.Corporate Actions 5 8.Additional Rights and Duties of the Trustee 6 9.The
Trustee's Compensation, Expenses, etc. 11 10.Resignation or Removal of the
Trustee 11 11.Termination of the Trust Accounts 12 12.Definitions 13
13.Governing Law; Etc. 13 14.Successors and Assigns 14 15.Severability 14
16.Entire Agreement 14 17.Amendments 14 18.Notices, etc. 14 19.Headings 15
20.Counterparts 15 21.USA Patriot Act 16 22.Required Disclosure 16
23.Representations 16 24.Successors and Assigns of Trustee 16 25.Shareholders
Communications Act, Etc. 16 26.Information Sharing 17 27.Agency Agreement 18
28.Specific Performance 18 29.Arbitration; Waiver of Trial by Jury 19

 



 

 

 

EXHIBIT A List of Assets Deposited to the Trust Account

 

EXHIBIT B Form of Withdrawal Notice

 

EXHIBIT C Form of Incumbency and Specimen signature

 

EXHIBIT D Investment Guidelines

 

SCHEDULE I List of Trust Accounts

 



 

 

 

TRUST AGREEMENT

 

This TRUST AGREEMENT, dated as of July 31, 2020 (this “Agreement”), is entered
into by and among (i) DARAG Bermuda Ltd. (“DARAG Bermuda”) and DARAG Insurance
Guernsey Ltd. (“DARAG Guernsey”) (collectively, the “Grantors”), (ii) American
Hallmark Insurance Company of Texas, Hallmark Specialty Insurance Company,
Hallmark Insurance Company and Hallmark National Insurance Company
(collectively, the “Beneficiaries” and each individually, a “Beneficiary”), and
(iii) The Bank of New York Mellon, a New York banking corporation (the
“Trustee”) (the Grantors, the Beneficiaries and the Trustee are hereinafter each
sometimes referred to individually as a “Party” and collectively as the
“Parties”).

 

WITNESSETH:

 

WHEREAS, the Beneficiaries have entered into that certain Loss Portfolio
Transfer Reinsurance Contract with the Grantors, dated as of July 16, 2020 (the
“Reinsurance Agreement”);

 

WHEREAS, the Beneficiaries desire the Grantors to secure payments of all amounts
at any time and from time to time owing by the Grantors to the Beneficiaries
under or in connection with the Reinsurance Agreement;

 

WHEREAS, the Grantors desire to transfer or cause to be transferred to the
Trustee, to be held in separate trust accounts as agreed by the Parties and
identified on SCHEDULE I attached hereto (each such account, a “Trust Account”
and collectively, the “Trust Accounts”), such assets as it may desire subject to
this Agreement in order to secure payments under or in connection with the
Reinsurance Agreement;

 

WHEREAS, the Trustee has agreed to act as Trustee hereunder, and to hold such
assets in trust in Trust Accounts that have been segregated on its books and
records for the sole use and benefit of each Beneficiary; and

 

WHEREAS, this Agreement is made for the sole use and benefit of each Beneficiary
and for the purpose of setting forth the duties and powers of the Trustee with
respect to the Trust Accounts;

 

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:

 

1.Representations and Warranties.

 

The Grantors and the Beneficiaries each hereby represents and warrants with
respect to itself, which representations and warranties shall be continuing and
shall be deemed to be reaffirmed upon each day this Agreement remains in effect,
that:

 

(a)It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder; and

 



1 

 

 

(b)This Agreement has been duly authorized, executed and delivered by it,
constitutes a valid and legally binding obligation of it, enforceable in
accordance with its terms, and no statute, regulation, rule, order, judgment or
contract binding on it prohibits its execution or performance of this Agreement.

 

2.Deposit of Assets to the Trust Accounts.

 

(a)DARAG Bermuda, for itself and on behalf of DARAG Guernsey, shall establish
the Trust Accounts and the Trustee shall administer each Trust Account in its
name as Trustee for the benefit of the applicable Beneficiary. Each Trust
Account shall be subject to withdrawal by the applicable Beneficiary solely as
provided herein.

 

(b)The Grantors shall transfer or cause to be transferred to the Trustee, for
deposit to the Trust Accounts, the assets listed in EXHIBIT A hereto, and may
transfer to the Trustee, for deposit to the Trust Accounts, such other assets as
it may from time to time desire (all such assets, together with the proceeds
thereof, all investments of such assets and proceeds in other assets, and all
substitutions of such assets and proceeds for other assets, are herein referred
to individually as an “Asset” and collectively as the “Assets”). The Assets
shall consist only of cash (United States legal tender) and Eligible Securities
(as hereinafter defined). The Trustee shall deposit such Assets into each Trust
Account in accordance with the instructions provided by the Grantors in writing
at the time that such Assets are delivered to the Trustee. Except as provided in
Section 5(c), the Trustee shall ensure that Assets in each of the Trust Accounts
for the benefit of the applicable Beneficiary will be kept separate from Assets
in the other Trust Accounts and will not be commingled.

 

(c)The Grantors hereby represent and warrant that all Assets transferred by the
Grantors to the Trustee for deposit to the Trust Accounts and all Assets
invested and substituted at the direction of the Grantors hereunder will (i) be
in such form that the applicable Beneficiary whenever necessary may, and the
Trustee upon direction by the applicable Beneficiary will, negotiate any such
Assets without consent or signature from any Grantor or any other person other
than the Trustee in accordance with the terms of this Agreement and (ii) consist
only of cash and Eligible Securities. Prior to depositing the Assets in the
Trust Accounts, the Grantors shall execute or cause to be executed assignments
and endorsements in blank, or otherwise transfer all of their right, title and
interest in such Assets, and from time to time thereafter as required, execute
and deliver and keep current, all such instruments or other documents and take
all such further actions as the Trustee may reasonably request in order that the
applicable Beneficiary, or the Trustee upon direction by the applicable
Beneficiary, may negotiate such Assets without consent or signature from any
Grantor or any other person other than the Trustee in accordance with the terms
of this Agreement.

 

(d)The Trustee shall receive and hold the Assets in the Trust Accounts, separate
and distinct from all other assets on the books and records of the Trustee, and
shall be continuously kept in a safe place at the Trustee’s office(s) in the
United States, or otherwise in accordance with Section 8(d), below.

 



2 

 

 

3.Withdrawal of Assets from the Trust Accounts.

 

(a)Subject to Section 4(a), without notice to or the consent of the Grantors,
each Beneficiary shall have the right, at any time and from time to time, to
withdraw from the applicable Trust Account, upon written notice to the Trustee
in substantially the form of EXHIBIT B hereto (a “Withdrawal Notice”), such
Assets as are specified in such Withdrawal Notice. The Withdrawal Notice may
designate a third party (the “Designee”) to whom Assets specified therein shall
be delivered. No Beneficiary needs present any statement or document in addition
to a Withdrawal Notice in order to withdraw any Assets.

 

(b)Upon receipt of a Withdrawal Notice, the Trustee shall immediately take any
and all steps necessary to transfer absolutely and unequivocally all right,
title and interest in the Assets specified in such Withdrawal Notice, and shall
deliver physical custody of such Assets, as applicable, to or for the account of
the applicable Beneficiary or such Designee as specified in such Withdrawal
Notice.

 

(c)Subject to paragraph (a) of this Section 3 and to Section 5 of this
Agreement, in the absence of a Withdrawal Notice, the Trustee shall allow no
substitution or withdrawal of any Asset from the Trust Accounts.

 

(d)Each of the Grantors and Beneficiaries shall, on the date of this Agreement,
deliver to the other Parties a certificate in the form of EXHIBIT C hereto as to
the incumbency and specimen signature of at least two (2) officers or other
representatives of such Party authorized to act for and give and receive
notices, requests and instructions on behalf of such Party in connection with
this Agreement (each such officer or other representative, an “Authorized
Person”). From time to time, the Grantors and the Beneficiaries may, by
delivering to the other Parties a revised certificate in the form of EXHIBIT C,
change the information previously given, but each of the Parties shall be
entitled to rely conclusively on the then-current exhibit until receipt of a
superseding exhibit.

 

4.Application of Assets.

 

(a)Each Beneficiary hereby covenants to the Grantors that it shall use and apply
any withdrawn Assets, without diminution because of the insolvency of such
Beneficiary or the Grantors, for the following purposes only:

 

(i)to fund the Loss Escrow Account(s) (as defined in the Reinsurance Agreement);

 

(ii)to pay for the Grantors’ share of Ultimate Net Loss (as defined in the
Reinsurance Agreement) not otherwise paid by the Grantors when due;

 

(iii)to pay the Grantors any amounts held in the Trust Accounts that exceed the
Minimum Funding Requirement (as defined in the Reinsurance Agreement);

 



3 

 

 

(iv)where the Beneficiaries have received a Termination Notice (as hereinafter
defined) pursuant to Section 11 of this Agreement and where the Grantors’
obligations under the Reinsurance Agreement remain unliquidated and undischarged
ten (10) calendar days prior to the Termination Date (as hereinafter defined),
to withdraw amounts equal to such obligations and deposit such amounts in
separate accounts, apart from their other assets, in the name of the
Beneficiaries, in any bank or trust company organized in the United States, in
trust for the uses and purposes specified in subparagraphs (ii) or (v) of this
paragraph (a). For purposes of this subparagraph (iv), the phrase “the Trust
Accounts” in subparagraph (v) of this paragraph (a) shall be deemed to read “the
separate accounts” established pursuant to this subparagraph (iv);

 

(v)to pay any other amounts due and payable (X) to the Beneficiaries or (Y) by
the Grantors or otherwise permitted to be withdrawn from any Trust Account under
the Reinsurance Agreement; and

 

(vi)to transfer Assets held in a Trust Account to another Trust Account.

 

(b)The Trustee shall have no responsibility whatsoever to determine that any
Assets withdrawn from the Trust Accounts pursuant to Section 3 of this Agreement
will be used and applied in the manner contemplated by paragraph (a) of this
Section 4.

 

5.Redemption, Investment and Substitution of Assets.

 

(a)The Trustee shall surrender for payment all maturing Assets and all Assets
called for redemption and deposit the principal amount of the proceeds of any
such payment to the applicable Trust Account(s).

 

(b)From time to time, at the written order and direction of the Grantors or
their designated investment advisor, the Trustee shall invest Assets in the
Trust Accounts in Eligible Securities. For the purpose of settling such a
purchase of Eligible Securities, the Grantors shall provide the Trustee with
sufficient immediately available funds by such time and date as is required to
settle such Eligible Securities in US dollars to be used to settle such
transaction.

 

(c)From time to time, subject to the prior written approval of the applicable
Beneficiary, the Grantors may direct the Trustee to substitute Assets held in a
Trust Account with cash or Eligible Securities of comparable value, or transfer
cash or Eligible Securities of comparable value from a Trust Account to another
Trust Account established under this Agreement. The Trustee shall have no
responsibility whatsoever to determine the value of such investments or
substituted securities or that such investments or substituted securities
constitute Eligible Securities.

 



4 

 

 

(d)All investments and substitutions of securities referred to in Sections
5(b) and 5(c) above shall be in compliance with applicable laws. Any instruction
or order concerning such investments or substitutions of securities shall be
referred to herein as an “Investment Order”. The Trustee shall execute
Investment Orders and settle securities transactions by itself or by means of an
agent or broker. The Trustee shall not be responsible for any act or omission,
or for the solvency, of any such agent or broker.

 

(e)Following written notice by a Beneficiary to any officer of the Trustee with
direct responsibility for the administration of this Agreement (each, a
“Responsible Officer”), with a copy of such notice to the Grantors, of the
failure of any Assets in any applicable Trust Account to consist only of
Eligible Securities, then the Trustee shall liquidate such nonconforming Assets
as promptly as practicable and the proceeds will be invested in alternative
Eligible Securities and/or be held in cash, in either case, in accordance with
and in reliance upon the joint written instructions received by the Trustee from
both the applicable Grantor and the applicable Beneficiary with respect to both
the liquidation of Assets and investment or holding of cash described in this
Section 5(e).

 

(f)When the Trustee is directed to deliver or receive Assets against payment,
settlement will be made in accordance with generally accepted market practice.

 

(g)Any loss incurred from any investment pursuant to the terms of this Section 5
shall be borne exclusively by the applicable Trust Account and/or the Grantors.

 

6.The Income Account.

 

All payments of interest, dividends and other income in respect to Assets in
each Trust Account shall be posted and credited by the Trustee, subject to
deduction of the Trustee's compensation and expenses as provided in Section 9 of
this Agreement, to the separate income ledger (the “Income Account”) of the
applicable Trust Account established and maintained by the Grantors at an office
of the Trustee in New York City. Any interest, dividend or other income
automatically posted and credited on the payment date to the Income Account
which is not subsequently received by the Trustee shall be reimbursed by the
Grantors to the Trustee and the Trustee may debit the Income Account for this
purpose. The interest, dividends and other income shall be paid to the Grantors
or credited to an account of the Grantors in accordance with written
instructions provided from time to time by the Grantors to the Trustee.

 

7.Corporate Actions.

 

Whenever there are voluntary rights that may be exercised or alternate courses
of action that may be taken by reason of the Grantors’ ownership of Eligible
Securities, the Grantors or their designee shall be responsible for making any
decisions relating thereto and for directing the Trustee to act. The Trustee
shall notify the Grantors or their designee of rights or discretionary actions
with respect to Eligible Securities as promptly as practicable under the
circumstances, provided that the Trustee has actually received notice of such
right or discretionary corporate action from the relevant depository, etc.
Absent actual receipt of such notice, the Trustee shall have no liability for
failing to so notify the Grantors or their designee. Absent the Trustee’s timely
receipt of instructions, the Trustee shall not be liable for failure to take any
action relating to or to exercise any rights conferred by such Eligible
Securities.

 



5 

 

 

8.Additional Rights and Duties of the Trustee.

 

(a)The Trustee shall notify the applicable Grantor and the applicable
Beneficiary in writing within five days following each deposit to, or withdrawal
from, any Trust Account. The Trustee shall provide the Grantors and the
Beneficiaries with access to the Trustee’s automated data system affording
on-line access to Trust Account information, subject to the Trustee’s
requirements for creating accounts on such system. The usage of such system will
be deemed to fulfil the Trustee’s notice obligations in this Section 8(a) and
Section 8(f), below. Each of the Grantors and the Beneficiaries acknowledges
that there are other risks inherent in communicating through the Internet such
as the possibility of virus contamination and disruptions in service, and each
agrees that the Trustee shall not be responsible for any loss, damage or expense
suffered or incurred by any Grantor or any Beneficiary or any person claiming by
or through any Grantor or any Beneficiary as a result of the use of such
methods, except to the extent that such loss, damage or expense is the direct
result of the Trustee’s negligence, willful misconduct or lack of good faith.

 

(b)Before accepting any Asset for deposit to the any Trust Account, the Trustee
shall determine that such Asset is in such form that the applicable Beneficiary
whenever necessary may, or the Trustee upon direction by such Beneficiary will,
negotiate such Asset without consent or signature from any Grantor or any person
or entity other than the Trustee in accordance with the terms of this Agreement.

 

(c)The Trustee shall have no responsibility whatsoever to determine whether any
Assets are or continue to be Eligible Securities.

 

(d)The Trustee may deposit any Assets in a Trust Account in a book-entry account
maintained at the Federal Reserve Bank of New York or in depositories such as
The Depository Trust Company. The Trustee shall have no liability whatsoever for
the action or inaction of any depository or for any losses resulting from the
maintenance of Eligible Securities with a depository. Assets may be held in the
name of a nominee maintained by the Trustee or by any such depository.

 

(e)The Trustee shall accept and open all mail directed to any Grantor or any
Beneficiary in care of the Trustee.

 

(f)The Trustee shall furnish to the Grantors and the Beneficiaries a statement
of all Assets, and the Market Value thereof, in the Trust Accounts at the end of
each calendar month.

 

(g)Upon the written request of the applicable Grantor or the applicable
Beneficiary, the Trustee shall promptly permit the applicable Grantor or the
applicable Beneficiary, their respective agents, employees or independent
auditors to examine, audit, excerpt, transcribe and copy, during the Trustee's
normal business hours, any books, documents, papers and records relating to the
any Trust Account or the Assets therein.

 



6 

 

 

(h)(1) Unless otherwise provided in this Agreement, the Trustee is authorized to
follow and rely upon all instructions given by Authorized Persons of the
Grantors, any relevant investment manager of the Grantors, and any Beneficiary,
respectively, and by attorneys-in-fact acting under written authority furnished
to the Trustee by the Grantors or any Beneficiary, including, without
limitation, instructions given by letter, facsimile transmission, telegram,
teletype, cablegram or electronic media, if the Trustee believes in good faith
such instructions to be genuine and to have been signed, sent or presented by
the proper party or parties. With respect to any actions to be taken by either
Grantor or the Grantors jointly, the Trustee shall be entitled to rely upon
instructions, directions or acknowledgements made by DARAG Bermuda as if it is
the sole Grantor hereunder, and each Grantor and each Beneficiary agrees that
any instruction, direction or acknowledgement required or permitted to be made
by DARAG Guernsey hereunder may be made or given by DARAG Bermuda with the same
force and effect as if it had been made or given by DARAG Guernsey. The Trustee
shall not incur any liability to anyone resulting from actions taken by the
Trustee in reliance in good faith and without negligence or willful misconduct
on such instructions. The Trustee shall not incur any liability in executing
instructions (i) from any attorney-in-fact prior to receipt by it of notice of
the revocation of the written authority of the attorney-in-fact or (ii) from any
officer or other representative of the Grantors or any Beneficiary named in an
incumbency certificate delivered hereunder prior to receipt by the Trustee of a
more current certificate. Each of the Grantors and the Beneficiaries
acknowledges and agrees that it is fully informed of the protections and risks
associated with the various methods of transmitting instructions to the Trustee,
and that there may be more secure methods of transmitting instructions than the
method selected by the sender. Each of the Grantors and the Beneficiaries agrees
that the security procedures, if any, to be followed in connection with a
transmission of instructions provide to it a commercially reasonable degree of
protection in light of its particular needs and circumstances.       (2) Each of
the Grantors and the Beneficiaries hereby authorizes the Trustee to rely upon
and comply with instructions and directions, including funds transfer
instructions, sent by S.W.I.F.T, e-mail, facsimile and other similar secure
electronic transmissions containing applicable authorization codes, passwords
and/or authentication keys issued by the Trustee, or another method or system
specified by the Trustee as available for use in connection with its services
hereunder (“Electronic Methods”) by persons believed by the Trustee in good
faith to be authorized to give instructions and directions on behalf of the
Grantors and/or the Beneficiaries. Except as set forth below with respect to
funds transfers, the Trustee shall have no duty or obligation to verify or
confirm that the person who sent such instructions or directions is, in fact, a
person authorized to give instructions or directions on behalf of the Grantors
and/or the Beneficiaries (other than to verify that the signature on a facsimile
is the signature of a person authorized to give instructions and directions on
behalf of such Party), and the Trustee shall have no liability for any losses,
liabilities, costs or expenses incurred or sustained by the Grantors and/or the
Beneficiaries as a result of such reliance in good faith upon or compliance with
such instructions or directions. Each of the Grantors and the Beneficiaries
agrees to assume all risks arising out of the use of Electronic Methods to
submit instructions and directions to the Trustee, including without limitation
the risk of the Trustee acting on unauthorized instructions, and the risk of
interception and misuse by third parties.

 



7 

 

 

 

(3) With respect to any “funds transfer,” as defined in Article 4-A of the
Uniform Commercial Code, the following security procedure will apply: a payment
instruction of a Grantor or any Beneficiary, as the case may be, is to include
the name and (in the case of a facsimile) signature of the person initiating the
funds transfer request. If the name is listed as an Authorized Person on the
relevant account, the Trustee will confirm the instructions by telephone call to
any person listed as an Authorized Person on the account, who may be the same
person who initiated the instruction. When calling back, the Trustee will
request from the staff member of the applicable Grantor or the applicable
Beneficiary, as the case may be, his or her name. If the name is listed in the
Trustee’s records as an Authorized Person, the Trustee will confirm the
instructions with respect to amount, names and numbers of accounts to be charged
or credited and other relevant reference information. Where the Agreement
contemplates joint payment instructions from a Grantor and any Beneficiary, the
Trustee shall call back both the applicable Grantor and any such Beneficiary.
Each of the Grantors and Beneficiaries acknowledges that the Trustee has offered
such Grantor and Beneficiary other security procedures that are more secure and
are commercially reasonable for such Grantor and Beneficiary, and that such
Grantor and Beneficiary has nonetheless chosen the procedure described in this
paragraph. Each of the Grantors and the Beneficiaries agrees to be bound by any
payment order issued in its name, whether or not authorized, that is accepted by
the Trustee in accordance with the above procedures. When instructed to credit
or pay a party by both name and a unique numeric or alpha-numeric identifier
(e.g. ABA number or account number), the Trustee, and any other bank
participating in the funds transfer, may rely solely on the unique identifier,
even if it identifies a party different than the party named. This applies to
beneficiaries as well as any intermediary bank. Each of the Grantors and
Beneficiaries agrees to be bound by the rules of any funds transfer network used
in connection with any payment order accepted by the Trustee hereunder. The
Trustee shall not be obliged to make any payment or otherwise to act on any
instruction notified to it under this Agreement if it is unable to validate the
authenticity of the request by telephoning an Authorized Person who has not
executed the relevant request or instruction of the applicable Grantor or the
relevant Beneficiary, as the case may be. The Trustee will make any payment or
otherwise act on any instruction provided by an Authorized Person of the
applicable Grantor or the relevant Beneficiary, as the case may be, within three
(3) Business Days after the Trustee’s verification of such instructions as set
forth above. A “Business Day” shall mean any day (other than a Saturday or
Sunday) on which banks are open for business in New York, New York and Hamilton,
Bermuda.

 



8 

 

 

Notwithstanding any revocation, cancellation or amendment of this authorization,
any action taken by the Trustee pursuant to this authorization prior to the
Trustee’s actual receipt and acknowledgement of a notice of revocation,
cancellation or amendment shall not be affected by such notice.

 

(i)The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Agreement
against the Trustee. The Trustee shall not be liable except for its own
negligence, willful misconduct or lack of good faith.

 

(j)No provision of this Agreement shall require the Trustee to take any action
which, in the Trustee's reasonable judgment, would result in any violation of
this Agreement or any provision of law. The Trustee may, with respect to
questions of law (including, for the avoidance of doubt, questions regarding
interpretation of its legal rights and obligations hereunder), obtain the advice
of counsel and shall be fully protected with respect to anything done or omitted
by it in good faith and without negligence or willful misconduct in conformity
with such advice.

 

(k)Notwithstanding anything in this Agreement to the contrary, in no event shall
the Trustee be liable under or in connection with this Agreement for indirect,
special, incidental, punitive or consequential losses or damages of any kind
whatsoever, including but not limited to lost profits, whether or not
foreseeable, even if the Trustee has been advised of the possibility thereof and
regardless of the form of action in which such damages are sought.

 

(l)The Trustee shall not be responsible for the existence, genuineness or value
of any of the Assets or for the validity, perfection, priority or enforceability
of the liens in any of the Assets, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes negligence, bad faith or willful
misconduct on the part of the Trustee, for the validity of title to the Assets,
for insuring the Assets or for the payment of taxes, charges, assessments or
liens upon the Assets.

 

(m)The Trustee shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the reasonable control of the Trustee, including, but not
limited to, any act or provision of any present or future law or regulation or
governmental authority, any act of God or war or terrorism, accidents, labor
disputes, loss or malfunction of utilities or computer software or hardware, or
the unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.

 

(n)The Trustee shall have no responsibility or liability for, and the Grantors
are solely responsible and liable for the payment of and obtaining reclaims,
refunds and credits, where applicable, of all taxes assessments, duties, and
other governmental charges (including any interest or penalties with respect
thereto) with respect to the Assets or the Trust Accounts. With respect to the
payment of taxes, in the event the Trustee is required under applicable law to
pay any tax, duty or other governmental charge or any interest or penalty with
respect thereto in connection with its services hereunder, the Trustee is hereby
authorized to debit the relevant Income Account in the amount thereof and to pay
such amount to the appropriate taxing authority. With respect to tax reclaims,
refunds and credits that may be available, the Trustee will submit such forms as
are necessary to the appropriate tax or other governmental authorities and take
such action as is reasonable to obtain such benefits and, where such forms must
be completed by the Grantors, will provide the Grantors with the appropriate
forms and otherwise assist the Grantors to obtain such tax benefits.

 



9 

 

 

(o)The Trustee shall not be required to risk or expend its own funds in
performing its obligations under this Agreement.

 

(p)To the extent that the Trustee has agreed to provide pricing or other
information services in connection with this Agreement, the Trustee is
authorized to utilize any vendor (including brokers and dealers of securities)
reasonably believed by the Trustee to be reliable to provide such information
(each such vendor, a “Valuation Firm”). Such Valuation Firm may be an Affiliate
of the Trustee. Each of the Grantors and the Beneficiaries understands that
certain pricing information with respect to complex financial instruments may be
based on calculated amounts rather than actual market transactions and may not
reflect actual market values, and that the variance between such calculated
amounts and actual market values may or may not be material. Where a Valuation
Firm does not provide information for particular securities, the applicable
Beneficiary agrees that the Grantors, with a copy to such Beneficiary, may
advise the Trustee in writing regarding the fair market value of, or provide
other information with respect to, such securities as determined by it in good
faith. If a Beneficiary shall dispute the Market Value of any Asset, and the
applicable Grantor and such Beneficiary are unable to resolve such dispute
within fourteen (14) calendar days, the value of such Asset shall be determined
by an independent appraisal firm which is mutually acceptable to the applicable
Grantor and such Beneficiary, and the applicable Grantor and such Beneficiary
shall be bound by such valuation. All fees, costs and expenses relating to the
foregoing work by any such appraisal firm shall be shared equally by such
Beneficiary and such Grantor. The Trustee shall not be a party to any dispute
between a Grantor and any Beneficiary relating to the valuation of Assets. It is
understood and agreed that nothing contained herein shall be construed to
require the Trustee to make any changes or adjustments to its systems or pricing
methodology as the result of any such Market Value dispute and the Trustee many
continue to report the Market Value generated by the Trustee’s systems and
pricing methodology. The Trustee shall not be liable for any loss, damage or
expense incurred as a result of errors or omissions contained in any pricing or
other information provided to the Trustee by a Valuation Firm hereunder.

 



10 

 

 

9.The Trustee's Compensation, Expenses, etc.

 

(a)The Grantors shall pay the Trustee, as compensation for its services under
this Agreement, a fee computed at rates determined by the Trustee from time to
time and communicated in writing to the Grantors. The Grantors shall pay or
reimburse the Trustee for all of the Trustee's expenses and disbursements in
connection with its duties under this Agreement (including reasonable attorney's
fees and expenses), except any such expense or disbursement as may arise from
the Trustee's negligence, willful misconduct, or lack of good faith. The Trustee
shall be entitled to deduct its compensation and expenses from payments of
dividends, interest and other income in respect of the Assets held in the Trust
Accounts and deposited into the Income Account as provided in Section 6 of this
Agreement. Invasion of the trust corpus is expressly prohibited for the purposes
of paying compensation to or reimbursing the expenses of the Trustee. The
Grantors, jointly and severally, hereby indemnify the Trustee for, and holds it
harmless against, any loss, liability, costs or expenses (including reasonable
attorney's fees and expenses) (“Losses”) incurred or made without negligence,
willful misconduct or lack of good faith on the part of the Trustee, arising out
of or in connection with the performance of its obligations in accordance with
the provisions of this Agreement, including but not limited to any Losses
incurred by the Trustee in connection with its successful defense, in whole or
in part, of any claim of negligence or willful misconduct on its part or Losses
arising out of or in connection with the status of the Trustee and its nominee
as the holder of record of the Assets. The Beneficiaries, jointly and severally,
hereby indemnify the Trustee for, and hold it harmless against, any Losses
incurred or made without negligence, willful misconduct or lack of good faith on
the part of the Trustee, arising out of or in connection with the Trustee’s
reliance upon any instruction or direction given to the Trustee by the
applicable Beneficiary hereunder. Each of the Grantors and Beneficiaries hereby
acknowledges that the foregoing indemnities and Grantors payment and
reimbursement obligations shall survive the resignation or discharge of the
Trustee or the termination of this Agreement and hereby grants the Trustee a
lien, right of set-off and security interest in the funds in the Income Account
for the payment of any claim for compensation, reimbursement or indemnity
hereunder.

 

(b)No Assets shall be withdrawn from the Trust Accounts or used in any manner
for paying compensation to, or reimbursement or indemnification of, the Trustee.

 

10.Resignation or Removal of the Trustee.

 

(a)The Trustee may resign at any time by giving not less than 90 days' written
notice thereof to the Beneficiaries and to the Grantors. The Trustee may be
removed by the Grantors' or the Beneficiaries' delivery of not less than 90
days' written notice of removal to the Trustee and (in the case of a removal by
the Grantors) the Beneficiaries or (in the case of a removal by the
Beneficiaries) the Grantors. Such resignation or removal shall become effective
on the acceptance of appointment by a successor trustee and the transfer to such
successor trustee of all Assets in the Trust Accounts in accordance with
paragraph (b) of this Section 10.

 



11 

 

 

(b)Upon receipt by the proper Parties of the Trustee's notice of resignation or
the Grantors' notice of removal, the Grantors and the Beneficiaries shall
appoint a successor trustee. Any successor trustee shall be a bank that is a
member of the Federal Reserve System or chartered in the State of New York and
shall not be a Parent, a Subsidiary or an Affiliate of the Grantors or the
Beneficiaries. Upon the acceptance of the appointment as Trustee hereunder by a
successor trustee and the transfer to such successor trustee of all Assets in
the Trust Accounts, the resignation or removal of the Trustee shall become
effective. Thereupon, such successor trustee shall succeed to and become vested
with all the rights, powers, privileges and duties of the resigning or removed
Trustee, and the resigning or removed Trustee shall be discharged from any
future duties and obligations under this Agreement, but the resigning or removed
Trustee shall continue after such resignation or removal to be entitled to the
benefits of the indemnity provided herein for the Trustee.

 

11.Termination of the Trust Accounts.

 

(a)The Trust Accounts and this Agreement, except for the indemnities provided
herein, may be terminated only after (i) the Grantors and the Beneficiaries have
given the Trustee joint written notice of their intention to terminate the Trust
Accounts (the “Notice of Intention”), and (ii) the Trustee has given the
Grantors and the Beneficiaries the written notice specified in paragraph (b) of
this Section 11. The Notice of Intention shall specify the date on which the
notifying Party intends the Trust Accounts to terminate (the “Proposed Date”).

 

(b)Within three days following receipt by the Trustee of the Notice of
Intention, the Trustee shall give written notification (the “Termination
Notice”) to the Beneficiaries and the Grantors of the date (the “Termination
Date”) on which the Trust Accounts shall terminate. The Termination Date shall
be (i) the Proposed Date if the Proposed Date is at least 30 days but no more
than 45 days subsequent to the date the Termination Notice is given; (ii) 30
days subsequent to the date the Termination Notice is given, if the Proposed
Date is fewer than 30 days subsequent to the date the Termination Notice is
given; or (iii) 45 days subsequent to the date the Termination Notice is given,
if the Proposed Date is more than 45 days subsequent to the date the Termination
Notice is given.

 

(c)On the Termination Date, upon receipt of written approval of the
Beneficiaries, the Trustee shall transfer to the Grantors any Assets remaining
in the Trust Accounts, at which time all liability of the Trustee with respect
to such Assets shall cease.

 



12 

 

 

12.Definitions.

 

Except as the context shall otherwise require, the following terms shall have
the following meanings for all purposes of this Agreement (the definitions to be
applicable to both the singular and the plural forms of each term defined if
both forms of such term are used in this Agreement):

 

The term “Affiliate” with respect to any corporation shall mean a corporation
which directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, such corporation.

 

The term “Beneficiary” shall include any successor of the applicable Beneficiary
by operation of law including, without limitation, any liquidator,
rehabilitator, receiver or conservator.

 

The term “control” (including the related terms “controlled by” and “under
common control with”) shall mean the ownership, directly or indirectly, of more
than 10% of the voting stock of a corporation.

 

The term “Eligible Securities” shall mean securities issued in the United States
(i) that comply with the Investment Guidelines and (ii) represent investments of
the types specified in subsections (1), (2), (3), (8) and (10) of
Section 1404(a) of the New York Insurance Law; provided, however, that no such
securities shall have been issued by a Parent, a Subsidiary or an Affiliate of
the Grantors or the Beneficiaries.

 

The term “Investment Guidelines” shall mean the guidelines set out in EXHIBIT D
to this Agreement.

 

The term “Market Value” means, with respect to any Asset, the fair market value
of such Asset, determined in accordance with Section 8(p).

 

The term “person” shall mean and include an individual, a corporation, a
partnership, an association, a trust, an unincorporated organization or a
government or political subdivision thereof.

 

The term “Parent” shall mean an institution that, directly or indirectly,
controls another institution.

 

The term “Subsidiary” shall mean an institution controlled, directly or
indirectly, by another institution.

 

13.Governing Law; Etc.

 

This Agreement shall be construed in accordance with the substantive laws of the
State of New York, without regard to conflicts of laws principles thereof. Each
Party hereby waives any and all rights to trial by jury in any legal proceeding
arising out of or relating to this Agreement. Each Party consents to the
jurisdiction of any state or federal court situated in New York City, New York
in connection with any dispute arising hereunder. Each Party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
it may now or hereafter have to the laying of venue of any such proceeding
brought in such a court and any claim that such proceeding brought in such a
court has been brought in an inconvenient forum. The establishment and
maintenance of the Trust Accounts, and all interests, duties and obligations
with respect thereto, shall be governed by the laws of the State of New York.

 

Each of the Parties hereby submits to the personal jurisdiction of and each
agrees that all proceedings relating hereto shall be brought in courts located
within the City and State of New York or elsewhere as the Trustee may select.

 



13 

 

 

14.Successors and Assigns.

 

This Agreement shall extend to and shall be binding upon the Parties and their
respective successors and assignees; provided, that no Party may assign this
Agreement or any of its rights or obligations hereunder without the consent of
the other Parties, except as expressly permitted by Section 10 of this
Agreement. Notwithstanding the foregoing, this Agreement shall inure to the
benefit of, and bind those who, by operation of law, become successors to any of
the Parties, including, without limitation, any liquidator, rehabilitator,
receiver or conservator and any successor merged or consolidated entity, and
provided that, in the case of the Trustee, the successor trustee is eligible to
be the trustee under the terms hereof, and in the case of the Grantors and
Beneficiaries, the Parties have provided the Trustee with prior written notice
of such assignment and subject to the Trustee’s satisfactory completion of CIP
on such successor.

 

15.Severability.

 

In the event that any provision of this Agreement shall be declared invalid or
unenforceable by any regulatory body or court having jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining portions of this Agreement.

 

16.Entire Agreement.

 

This Agreement constitutes the entire agreement among the Parties, and there are
no understandings or agreements, conditions or qualifications relative to this
Agreement which are not fully expressed in this Agreement.

 

17.Amendments.

 

This Agreement may be modified or otherwise amended, and the observance of any
term of this Agreement may be waived, if such modification, amendment or waiver
is in writing and signed by the Parties.

 

18.Notices, etc.

 

Unless otherwise provided in this Agreement, all notices, directions, requests,
demands, acknowledgments and other communications required or permitted to be
given or made under the terms hereof shall be in writing and shall be deemed to
have been duly given or made (a)(i) when delivered personally, (ii) when made or
given by prepaid telex, telegraph, telecopier, facsimile or electronic
transmission, or (iii) in the case of mail delivery, upon the expiration of
three days after any such notice, direction, request, demand, acknowledgment or
other communication shall have been deposited in the United States mail for
transmission by first class mail, postage prepaid, or upon receipt thereof,
whichever shall first occur and (b) when addressed as follows:

 

If to the Grantors:

 

Darag Bermuda, Ltd.

Attention: General Counsel

The Maxwell Roberts Building, 5th Fl

One Church Street

Hamilton HM11

Bermuda

Phone: 1-441-542-3905

Email: Daniel.Linden@sobcdarag.com

 



14 

 

 

If to any Beneficiaries:

 

American Hallmark Insurance Company of Texas

5420 Lyndon B. Johnson Freeway, Suite 1100

Dallas, TX 75240-2345

USA

Attention: Christopher J. Kenney

Phone: 1-817-348-1890

Email: ckenney@hallmarkgrp.com

 

If to the Trustee:

 

The Bank of New York Mellon

240 Greenwich Street

Mailstop: 101-0700

New York, New York 10286

Attention: Insurance Trust Group

Facsimile: (732) 667-9536

Email: angelita.pena@bnymellon.com

 

Each Party may from time to time designate a different address for notices,
directions, requests, demands, acknowledgments and other communications by
giving written notice of such change to the other Parties. All notices,
directions, requests, demands, acknowledgments and other communications relating
to the a Beneficiary's approval of the Grantors' authorization to substitute the
Assets and to the termination of any Trust Accounts shall be in writing and may
be made or given by prepaid telex, telegraph, telecopier, facsimile or
electronic transmission.

 

19.Headings.

 

The headings of the Sections and the Table of Contents have been inserted for
convenience of reference only and shall not be deemed to constitute a part of
this Agreement.

 

20.Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall constitute an original, but such counterparts
together shall constitute but one and the same Agreement.

 



15 

 

 

21.USA Patriot Act.

 

Each of the Grantors and the Beneficiaries hereby acknowledges that the Trustee
is subject to federal laws, including the Customer Identification Program
(“CIP”) requirements under the USA PATRIOT Act and its implementing regulations,
pursuant to which the Trustee must obtain, verify and record information that
allows the Trustee to identify the Grantors and Beneficiaries. Accordingly,
prior to opening the Trust Accounts hereunder, the Trustee will ask the Grantors
and Beneficiaries to provide certain information including, but not limited to,
the Grantors’ and Beneficiaries’ names, physical addresses, tax identification
numbers and other information that will help the Trustee to identify and verify
the Grantors’ and Beneficiaries’ identity such as organizational documents,
certificates of good standing, licenses to do business, or other pertinent
identifying information. Each of the Grantors and Beneficiaries agrees that the
Trustee cannot open the Trust Accounts hereunder unless and until the Trustee
verifies any Grantor’s and Beneficiary’s respective identity in accordance with
the Trustee’s CIP.

 

22.Required Disclosure.

 

The Trustee is authorized to supply any information regarding the Trust Accounts
and related Assets as required by any law, regulation or rule now or hereafter
in effect. Each of the Grantors and the Beneficiaries agrees to supply the
Trustee with any required information if it is not otherwise reasonably
available to the Trustee.

 

23.Representations.

 

Each Party represents and warrants to the others that it has full authority to
enter into this Agreement upon the terms and conditions hereof and that the
individual executing this Agreement on its behalf has the requisite authority to
bind such Party to this Agreement, and that the Agreement constitutes a binding
obligation of such Party enforceable in accordance with its terms.

 

24.Successors and Assigns of Trustee.

 

Any corporation or other company into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or other
company resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation or other company succeeding to the
business of the Trustee shall be the successor of the Trustee hereunder without
the execution or filing of any paper with any Party or any further act on the
part of any of the Parties, except where an instrument of transfer or assignment
is required by law to effect such succession, anything herein to the contrary
notwithstanding.

 

25.Shareholders Communications Act, Etc.

 

With respect to securities issued in the United States, the Shareholders
Communications Act of 1985 (the “Act”) requires the Trustee to disclose to the
issuers, upon their request, the name, address and securities position of the
Grantors who are (a) the “beneficial owners” (as defined in the Act) of the
issuer’s securities, if the beneficial owner does not object to such disclosure,
or (b) acting as a “respondent bank” (as defined in the Act) with respect to the
securities. (Under the Act, “respondent banks” do not have the option of
objecting to such disclosure upon the issuers’ request.) The Act defines a
“beneficial owner” as any person who has, or shares, the power to vote a
security (pursuant to an agreement or otherwise), or who directs the voting of a
security. The Act defines a “respondent bank” as any bank, association or other
entity that exercises fiduciary powers which holds securities on behalf of
beneficial owners and deposits such securities for safekeeping with a bank, such
as the Trustee. Under the Act, a Grantor is either the “beneficial owner” or a
“respondent bank.”

 



16 

 

 

[ ] Each Grantor is the “beneficial owner,” as defined in the Act, of the
securities to be held by Trustee hereunder.

 

[ ] Neither Grantor is the beneficial owner of the securities to be held by
Trustee, but each Grantor is acting as a “respondent bank,” as defined in the
Act, with respect to the securities to be held by Trustee hereunder.

 

IF NO BOX IS CHECKED, THE TRUSTEE SHALL ASSUME THAT THE GRANTORS ARE THE
BENEFICIAL OWNERS OF THE SECURITIES.

 

For beneficial owners of the securities only:

 

[ ] Grantors object

 

[ ] Grantors do not object to the disclosure of their names, addresses and
securities position to any issuer which requests such information pursuant to
the Act for the specific purpose of direct communications between such issuer
and Grantors.

 

IF NO BOX IS CHECKED, THE TRUSTEE SHALL RELEASE SUCH INFORMATION UNTIL IT
RECEIVES A CONTRARY WRITTEN INSTRUCTION FROM THE GRANTORS.

 

With respect to securities issued outside of the United States, information
shall be released to issuers only if required by law or regulation of the
particular country in which the securities are located.

 

The Grantors agree to disseminate in a timely manner any proxies or requests for
voting instructions, other proxy soliciting material, information statements,
and/or annual reports that it receives to any other beneficial owners.

 

26.Information Sharing.

 

The Bank of New York Mellon Corporation is a global financial organization that
operates in and provides services and products to clients through its Affiliates
and Subsidiaries located in multiple jurisdictions (the “BNY Mellon Group”). 
The BNY Mellon Group may (i) centralize in one or more Affiliates and
Subsidiaries certain activities (the “Centralized Functions”), including audit,
accounting, administration, risk management, legal, compliance, sales, product
communication, relationship management, and the compilation and analysis of
information and data regarding the Grantors and Beneficiaries (which, for
purposes of this provision, includes the name and business contact information
for the Grantors’ and Beneficiaries’ employees and representatives) and the
accounts established pursuant to this Agreement (“Grantors and Beneficiaries
Information”) and (ii) use third party service providers to store, maintain and
process Grantors and Beneficiaries Information (“Outsourced Functions”). 
Notwithstanding anything to the contrary contained elsewhere in this Agreement
and solely in connection with the Centralized Functions and/or Outsourced
Functions, the Grantors and Beneficiaries consent to the disclosure of, and
authorize the BNY Mellon Group to disclose, Grantors and Beneficiaries
Information to (i) other members of the BNY Mellon Group (and their respective
officers, directors and employees) and (ii) third-party service providers (but
solely in connection with Outsourced Functions) who are required to maintain the
confidentiality of Grantors and Beneficiaries Information.  In addition, the BNY
Mellon Group may aggregate Grantors and Beneficiaries Information with other
data collected and/or calculated by the BNY Mellon Group, and the BNY Mellon
Group will own all such aggregated data, provided that the BNY Mellon Group
shall not distribute the aggregated data in a format that identifies Grantors
and Beneficiaries Information with the Grantors and Beneficiaries specifically. 
The Grantors and Beneficiaries represent that the Grantors and Beneficiaries
(respectively) are authorized to consent to the foregoing.  The Grantors and
Beneficiaries also consent to the disclosure of Grantors and Beneficiaries
Information to governmental and regulatory authorities in jurisdictions where
the BNY Mellon Group operates and otherwise as required by law.

 



17 

 





 

27.Agency Agreement.

 

American Hallmark Insurance Company of Texas shall be deemed the agent of the
other persons comprising the Beneficiaries hereunder, including for purposes of
sending or receiving notices required by the terms and conditions of this
Agreement and for purposes of remitting or receiving any monies due any Party.

 

28.Specific Performance.

 

Each of the Parties acknowledges and agrees that the other Parties would be
irreparably damaged in the event that any of the provisions of this Agreement
were not fulfilled, performed or complied with in accordance with their specific
terms or were otherwise breached or violated. Accordingly, each of the Parties
agrees that, in such circumstances, the other Parties shall be entitled to an
injunction or injunctions to prevent breaches or violations of, the provisions
of this Agreement by the other Parties and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in
accordance with Section 29 of this Agreement, in addition to any other remedy to
which such Party may be entitled, at law or in equity. The Parties further agree
that (i) by seeking the remedies provided for in this Section 28, a Party shall
not in any respect waive its right to seek any other form of relief that may be
available to a Party under this Agreement, including monetary damages in the
event that this Agreement has been terminated or in the event that the remedies
provided for in this Section 28 are not available or otherwise are not granted
and (ii) nothing contained in this Section 288 shall require any Party to
institute any action for (or limit any Party’s right to institute any action
for) specific performance under this Section 28 before exercising any
termination right under Section 11 of this Agreement nor shall the commencement
of any action pursuant to this Section 28 or anything contained in this
Section 28 restrict or limit any Party’s right to terminate this Agreement in
accordance with the terms of Section 11 of this Agreement or pursue any other
remedies under this Agreement that may be available then or thereafter.

 



18 

 



 

29.Arbitration; Waiver of Trial by Jury.

 

Unless otherwise provided in this Agreement, any dispute between any Grantor, on
the one hand, and any Beneficiary, on the other hand, arising out of this
Agreement and not involving the Trustee shall be resolved in accordance with the
Arbitration Article of the Reinsurance Agreement.

 

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE RELATIONSHIP ESTABLISHED HEREUNDER, THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.


 



19 

 





 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective officers or other representatives thereunto duly
authorized as of the date first above written.

 

 

  DARAG BERMUDA LTD.   as a Grantor       By:     Name:     Title:          
DARAG INSURANCE (GUERNSEY) LIMITED,   as a Grantor       By:       Name:    
Title:           AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS,   as a
Beneficiary       By:       Name:     Title:           HALLMARK SPECIALTY
INSURANCE COMPANY,   as a Beneficiary       By:     Name:     Title:          
HALLMARK INSURANCE COMPANY,   as a Beneficiary       By:       Name:     Title:

 



20 

 

 



  HALLMARK NATIONAL INSURANCE COMPANY,   as a Beneficiary       By:       Name:
    Title:           THE BANK OF NEW YORK MELLON,   as Trustee       By:      
Name:     Title:

 



21 

 

 



EXHIBIT A

 

List of Assets Deposited to the Trust Accounts

 

Cash in an amount equal to $96,693,869 will be deposited into the Trust Accounts
collectively, with the respective amounts deposited into each Trust Account as
set forth below:

 

Account Name  Account
Number  Assets
Deposited  Darag FBO American Hallmark Ins TX  XXXXXXXXXX  $72,693,869  Darag
FBO Hallmark Specialty Ins  XXXXXXXXXX  $18,000,000  Darag FBO Hallmark
Insurance Co  XXXXXXXXXX  $4,000,000  Darag FBO Hallmark National Ins Co 
XXXXXXXXXX  $2,000,000 

 





 

 



EXHIBIT B

 

Form of Withdrawal Notice

 

[DATE]

 

The Bank of New York Mellon



240 Greenwich Street



Mailstop: 101-0850



New York, New York 10286



Attention: Insurance Trust

 

Re:Withdrawal Notice re: Trust Agreement, dated as of July 31, 2020, by and
among (i) DARAG Bermuda Ltd. and DARAG Insurance Guernsey Ltd., as Grantors,
(ii) American Hallmark Insurance Company of Texas, Hallmark Specialty Insurance
Company, Hallmark Insurance Company and Hallmark National Insurance Company,
each, as a Beneficiary and (iii) The Bank of New York Mellon, as Trustee (as
amended, supplemented or otherwise modified, the “Trust Agreement”).

 

We refer to Section 3(a) of the Trust Agreement, and hereby give you notice of
our election to withdraw the following Assets from the following Trust Account:

 

[SPECIFY ASSETS AND TRUST ACCOUNT]

 

Please deliver such assets to or for the account of the person or entity named
below at the address specified below:

 

[SPECIFY DESIGNEE AND ADDRESS]

 

Very truly yours,

 

[BENEFICIARY]

 



By:       Name:     Title:  

 





 

  

EXHIBIT C

 

Form of Incumbency and Specimen Signature

 

Authorized Officers of DARAG Bermuda Ltd, as a Grantor

 

Name                  Signature            Phone Number

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

Authorized Officers of DARAG Insurance Guernsey Ltd., as a Grantor

 

Name                  Signature            Phone Number

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

Authorized Officers of American Hallmark Insurance Company of Texas, as a
Beneficiary

 

Name                  Signature            Phone Number

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

 





 

 



Authorized Officers of Hallmark Specialty Insurance Company, as a Beneficiary

 

Name                  Signature            Phone Number

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

Authorized Officers of Hallmark Insurance Company, as a Beneficiary

 

Name                  Signature            Phone Number

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

Authorized Officers of Hallmark National Insurance Company, as a Beneficiary

 

Name                  Signature            Phone Number

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 

_______________      _______________      _______________

 





 

 



EXHIBIT D

 

Investment Guidelines

 

Investment Sectors Short-term / Cash

- Cash (United States legal tender) and SEC registered money market funds that
are rated AAA

- Certificates of deposit (issued by a United States bank and payable in United
States legal tender)

US Government

U.S. Government for the purpose of this requirement are the following:

- Securities directly issued by the US Treasury.

- Securities 100% defeased with US Treasuries.

- Securities with the full faith and credit of the US Treasury.

- Securities issued by U.S. Government Sponsored Enterprises (“GSE”).

- Residential and Commercial Mortgage Backed Securities (“MBS”) guaranteed by
U.S. Government agencies and GSEs.

- All securities must have the same rating as the US Treasury.

Credit (Corporates, Municipals) Publicly issued corporate bonds, debentures,
notes or other forms of debt issued by US corporations. Taxable and tax-exempt
US municipal issues are permitted investments. Prohibited

- Equities

- Techniques such as short selling and use of leverage are prohibited.

- Derivatives (options, futures, etc.) are not to be employed including embedded
derivatives but excluding callable bonds.

- Subordinated securities are not eligible collateral.

- Collateralized Debt Obligations are not eligible collateral.

- Derivatives are not eligible collateral.

- Hedging is not permitted.

- Securities lending is not permitted.

- Securities issued by any affiliate of either the Grantors or the Beneficiaries
hereunder.

 

Restrictions and Conventions Sector Limits

- Cash and SEC registered money market funds that are rated AAA 0%-100%

- US Government 0%-100%

- US Credit * 0%-75%

- US Securitized * 0%-40%

Credit Quality

- All securities must be rated by Moody’s, S&P, or Fitch. All securities must
have a minimum rating of at least: A3 by Moody’s, A- by S&P and A- by Fitch at
time of purchase.

- In the case of split ratings, the average rating will apply with any half
notch rating that results being rounded up to the next rating.

Quality Limits

- Quality Maximum per Issuer

- US Government 100% 100.0%

- AAA 85% 3.0%

- AA 85% 3.0%

- A 65% 2.5%

 

- * The per Issuer limits apply to Short-Term, US Credit and US Securitized.

- For maximum limit testing, the below A - rated exposures need to be included
in the A bucket.

- These quality limits and per Issuer limits are measured quarterly based on
current market values.

Rating Downgrade

- In case a security is downgraded so that it breaches a limit or is rated below
A3/ A-, the Manager is not necessarily required to dispose of all or part of the
investment immediately.

- The aggregate amount of securities downgraded to BBB is not allowed to exceed
5%. Sub-investment grade securities must be sold. These rating limits are
measured daily.

Base Currency - All assets must be denominated in US Dollars. Issuer limitations

- Issuer limits are based on the collateral pool for securitized instruments.

- For issuers with multiple ratings on their debt issuance, established limits
will apply for each ratings bucket with the cumulative total not to exceed the
limit of the highest rated level of debt.

Asset Limitations - No single invested asset amount shall exceed $100,000,000.00

 





 

 

SCHEDULE I

 

List of Trust Accounts

 

Account Name  Account Number  Darag FBO American Hallmark Ins TX  XXXXXXXXXX 
Darag FBO Hallmark Specialty Ins  XXXXXXXXXX  Darag FBO Hallmark Insurance Co 
XXXXXXXXXX  Darag FBO Hallmark National Ins Co  XXXXXXXXXX 

 





 